Citation Nr: 0728513	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a left wrist 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to November 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  The veterans 
claims file is now in the jurisdiction of the Portland, 
Oregon RO.  In his September 2004 VA Form 9, Substantive 
Appeal, the veteran requested a Travel Board hearing; in a 
May 2005 statement, he indicated that he no longer wanted a 
hearing before the Board.


FINDINGS OF FACT

1. Clear and unmistakable evidence shows that the veteran's 
left wrist disability pre-existed military service.

2. Clear and unmistakable evidence shows that during service 
there was no chronic increase in the severity of the 
veteran's pre-existing left wrist disability beyond natural 
progression.


CONCLUSION OF LAW

Service connection for a left wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A May 2003 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the May 
2003 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
July 2004 statement of the case (SOC) included such notice by 
citing § 3.159(b)(1); a July 2005 supplemental SOC 
readjudicated the matter after the veteran and his 
representative had an opportunity to respond.  Thus, he has 
been adequately informed of the need to submit relevant 
evidence in his possession, has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating a left wrist disability, 
or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in July 2003 and two VA 
claims file reviews and opinions in June 2005.  The Board 
notes that one of the June 2005 VA examiners [Dr. W. M.]  
indicated that he had previously provided an addendum opinion 
involving claims file review in August 2003 and that left 
wrist x-rays were also reviewed at that time.  The Board 
notes that these records have not been associated with the 
claims file; however, both June 2005 VA opinions discuss the 
left wrist x-ray findings and the August 2003 addendum 
opinion; they also appear to reach the same conclusion as was 
reached in August 2003.  There is no medical opinion of 
record that is contrary to these VA opinions and it is not 
necessary to weigh the probative weight of the August 2003 
opinion against that of any other opinion.  It would 
needlessly tax VA resources to remand the case to obtain 
these records, as they are not favorable to the veteran's 
claim.  Hence, deciding the case on the merits in the absence 
of these records does not prejudice the veteran.  The veteran 
has not identified any other information or evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

Service medical records (SMRs) show that on April 1966 
service entrance examination, clinical findings were negative 
for any abnormalities of the left upper extremity; the 
veteran did not report any prior history of left wrist 
problems.  A June 1966 SMR reports that he experienced a 
compound fracture in his wrist three or four years prior to 
service.  Physical examination revealed some deformity and 
atrophy in the muscles of the left forearm.  A December 2006 
orthopedic note shows the veteran's wrist was "popping" and 
slipping out of place all the time.

A September 1967 SMR shows that the veteran sustained a 
compound fracture of his distal ulna four years prior to 
entering service; the distal ulna was excised and the radius 
united.  Since the surgery, the veteran experienced 
limitation of motion and recurrent pain in his forearm and 
recent numbness at the tip of his little finger.  Physical 
examination revealed a transverse scar on the volar aspect of 
the left arm.  X-rays of the left forearm and wrist showed a 
malunion of the distal radius with volar radial angulation; 
the distal one inch of the ulna was absent.  It was concluded 
that the condition existed prior to enlistment and he was 
referred for a medical discharge.  

A Medical Board Report shows the veteran experienced pain 
during basic training and had difficulty holding a rifle 
because of limitation of rotation of the left forearm.  It 
was noted that he persisted at being maintained at full duty 
and was sent to Vietnam where he began experiencing numbness 
over the small finger and ring finger with increased weakness 
of the left hand.  X-rays revealed persistent lateral 
subluxation of the radial head and a healed fracture of the 
distal third of the left radius with 15 degrees of dorsal 
angulation and absence of the distal one and a half inch of 
the left ulna.  The opinion was that the veteran sustained an 
open fracture of the left radius in 1963 that was treated 
with resection of the distal ulna.  It was noted that he 
continued to have weakness of the left hand and began to 
experience parasthesias in the distribution of the ulnar 
nerve while on duty in Vietnam.  Physical examination 
revealed an early neuropathy of the ulnar nerve at the wrist 
which was felt to be due to the old injury, probably 
secondary to scar formation.  It was determined the injury 
existed prior to the veteran's enlistment; that he did not 
meet the minimum standard for enlistment; and that he was 
unfit for further duty because of his physical disability 
that was neither incurred in, nor aggravated by, military 
service.

On July 2003 VA examination, the veteran reported fracturing 
his left wrist at the distal radius when he was 15 and that 
he had surgical treatment, including removal of distal 
portions of the ulna.  He stated that his wrist got better 
and that the wrist did not have any pain when he entered the 
military.  He reported that he got through basic training 
satisfactorily and was doing fine in the military until an 
explosion injury in 1967 when he collided with someone and 
had an immediate onset of numbness at his left hand and 
worsening of the pain in the left wrist area.  He indicated 
that he was feeling okay again one year after his discharge; 
he did not have any pain or numbness; he probably still had 
some loss of motion, but could not remember.  His hand 
continued to do well until 2002 when he started developing 
pain and numbness without any particular injury.  The VA 
examiner, Dr. W. M., noted that the veteran went from 1968 to 
2002 without any symptoms and that the recent return of 
symptoms was not associated with any type of injury or 
unusual activity.  Objective evidence showed ulnar nerve 
impairment at the left hand with visible atrophy.  The claims 
file was not reviewed in conjunction with the examination.  
The following opinion was provided:

The return of symptoms with the explosion injury 
was most noticeable as numbness in the hand.  
There was also some pain at [the] wrist and hand.  
There was again full recovery and he denies any 
wrist or hand symptoms at one year after military.  
He then went until 2002 with no wrist or hand 
symptoms.  A return of symptoms in 2002 is 
probably not related to military.  It is probably 
another return of difficulties that go back to the 
original fracture problem and the surgery from the 
fracture.  In my opinion, he would have developed 
these late symptoms at left wrist and hand even if 
he had not been in [the] military and even if he 
had not had the explosion injury in the military.  
In my opinion, the stage was set for these late 
problems at the time of the original wrist 
fracture of distal radius and associated surgery 
for it.  The temporary numbness in [the] military 
represented the first flare-up of these problems 
that go back to the original fracture.  The return 
of symptoms in 2002 represents the second flare-up 
of these original difficulties.

In his September 2004 Substantive Appeal, the veteran 
notes that his left wrist had healed completely prior 
to when he entered service.  He reported experiencing 
numbness in his left wrist, fingers, and thumb since 
his injury in Vietnam and that he did not have any 
numbness prior to entering service.

On June 2005 VA claims file review and opinion by Dr. W. M., 
it was noted that left wrist x-rays showed post-fracture 
deformity at the distal radius with surgical removal of the 
distal ulna and arthritis at the base of the thumb and in 
the wrist joint.  He reported that the diagnosis was "return 
of symptoms at left wrist and hand are diagnosed as 
bothersome scarring, including scarring around ulnar nerve 
at the wrist.  Also diagnosed is posttraumatic degenerative 
arthritis at the left wrist joint which has gradually 
developed over the years.  Continued loss of motion is 
diagnosed as scarring plus posttraumatic degenerative 
arthritis."  He further noted that his opinion remained the 
same as it did in his August 2003 addendum in which he 
concluded that he "did not feel there was any relationship 
between his present left wrist difficulties and military.  
It was my opinion that the military did not cause any 
permanent symptoms at [the] left wrist.  It was also my 
opinion that [the] military did not aggravate any previous 
difficulties."  

On June 2005 claims file review and opinion by a VA 
neurologist, the neurologist reviewed in detail the 
veteran's service medical records and post-service medical 
evidence.  He provided the following opinion:

[Dr. W. M.] surmised that the present wrist 
difficulties go back to the original injury, which 
occurred before these symptoms, and that he had a 
flare-up of ulnar neuropathy temporarily in the 
military and that the return of symptoms in 2002 
represents the second flare-up of the problem.  I 
concur with his opinion.  There is nothing to 
suggest that activities during military service 
accelerated the degenerative changes or markedly 
affected the course of the progression of 
problems.  I also concur with the Medical 
Evaluation Board in the service, which indicated 
that the left wrist was a preexisting condition 
and that the numbness experienced in the service 
was due to residual scarring associated with the 
original injury and that aggravation beyond 
natural progression did not occur in the service.

C.	Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.306.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

A left wrist disability was not noted on service entrance 
examination.  Consequently, the veteran is entitled to the 
legal presumptions afforded by 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

The record contains clear and unmistakable evidence that a 
left wrist disability pre-existed the veteran's service.  
While the veteran did not report the disability prior to 
service, June 1966 SMRs show that he reported less than a 
month after his entrance into service that he had a compound 
fracture in his wrist three or four years previously.  
Subsequent physical examinations and x-ray reports during 
service reveal that the veteran previously suffered a 
compound fracture and that he had a scar from surgery on the 
distal left ulna.  Additionally, post-service VA examiners 
have concluded that the condition pre-existed service after 
reviewing the veteran's claims file, including his SMRs.  It 
is also notable that the veteran has never disputed that he 
fractured his wrist prior to service and experienced pain and 
limitation of motion prior to service.  The combination of 
this evidence is clear and unmistakable evidence that the 
veteran had a left wrist disability prior to service.

However, as the left wrist became symptomatic during service, 
the veteran is also entitled to a further presumption that 
his left wrist disability was aggravated by his service; and 
this presumption likewise is rebuttable only by clear and 
unmistakable evidence of non-aggravation.  See Wagner, 370 
F.3d at 1096.  The Board finds that there is clear and 
unmistakable evidence of non-aggravation.  The competent 
(medical) evidence addressing the issue of aggravation 
includes the July 2003 VA opinion by Dr. W. M. and the June 
2005 opinions by Dr. W. M. and a VA neurologist.  All of 
these opinions conclude that the veteran had a temporary 
flare-up of ulnar neuropathy during service that related to 
his pre-service injury and that his return of symptoms in 
2002 represents a further flare-up of the original pre-
service injury.  He opined that these flare-ups would have 
occurred even if he had not had an injury during service.  
The June 2005 VA neurologist further noted that there is 
nothing in the record suggesting that activities during the 
veteran's service "accelerated degenerative changes or 
markedly affected the course of the progression of 
problems;" that numbness experienced during service was 
related to residual scarring associated with the original 
injury; and that "aggravation beyond natural progression did 
not occur in the service."  Taken together, these opinions 
provide clear and unmistakable medical evidence that the 
veteran's left wrist disability was not permanently 
aggravated beyond normal progression by his military service.  
While the veteran may believe that the disability was subject 
to permanent aggravation, because he is a layperson, his 
beliefs are not competent evidence regarding the significance 
of medical findings or etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Given 
that there is no competent (medical) evidence contrary to the 
July 2003 and June 2005 VA opinions, the evidence that the 
veteran's left wrist disability was not aggravated beyond its 
natural progression during service is clear and unmistakable 
and the presumption of aggravation is rebutted.

Since there is clear and unmistakable evidence to rebut both 
the presumption of soundness on entry in service and the 
presumption of aggravation during service, it is not shown 
that the veteran's left wrist disability was incurred in, or 
aggravated by, service.  Consequently, service connection for 
a left wrist disability is not warranted.


ORDER

Service connection for a left wrist disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


